Citation Nr: 0909407	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-07 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1.	Entitlement to an increased rating for status post 
recurrent lymphangitis of the left leg, evaluated as 20 
percent disabling.  

2.	Entitlement to an increased rating for status post 
recurrent lymphangitis of the right leg, evaluated as 20 
percent disabling.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Bilateral lower extremity disability causes pain and 
persistent swelling, with exacerbations once or twice per 
year, but no evidence of stasis pigmentation or eczema and no 
ulcerations of the skin.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
status post recurrent lymphangitis of the left leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Code 7121 (2008).  

2.	The criteria for a rating in excess of 20 percent for 
status post recurrent lymphangitis of the right leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Code 7121 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in March 2005, November 2007, September 
2008, and October 2008, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The September and October 2008 VCAA letters included all 
necessary notifications to satisfy these provisions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  The September and October 2008 
VCAA letters included all necessary notifications to satisfy 
these provisions.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected leg disorders warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's leg disorders, characterized as status post 
recurrent lymphangitis of each leg, have been rated as 
analogous to post-phlebitic syndrome of any etiology.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the function affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those not 
fully supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

Post-phlebitic syndrome of any etiology, with intermittent 
edema of an extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, a 10 percent 
rating is warranted.  With persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrants a 20 
percent rating.  Post-phlebitic syndrome, with persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulcerations, will be rated as 40 percent 
disabling.  With persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration will 
be rated as 60 percent disabling.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined.  38 C.F.R. § 4.104, Code 7121.  

An examination was conducted by VA in April 2005.  At that 
time, the Veteran stated that he got two to three flare-ups 
of his lympangitis each year that were associated with 
excruciating pain.  They usually involved one leg or the 
other.  These required him to take off work and stay off his 
feet for three to four days.  The flare-ups were usually 
treated with antibiotics and Percocet.  He had no 
lymphangeitis at the present time, but he stated that his 
feet and lower extremities stayed swollen.  He used bilateral 
knee-high compression stockings.  On examination, the Veteran 
had bilateral ankle swelling, more on the left than the 
right.  Pitting was present.  The left lower extremity was 
swollen with pitting.  There was no inflammation present and 
no tenderness to palpation.  The skin was intact and the feet 
were warm.  The toes were pink and there were no posterior 
tibial pulses appreciated.  Dorsalis pedis pulses were 1+ on 
the right and equivocal on the left.  The diagnosis was 
status post recurrent lymphangitis, with increasing pain 
levels and prominent bilateral lower extremity swelling.  

VA outpatient treatment records, dated from 2004 to 2008, 
show that the Veteran had episodes of exacerbation of his leg 
disorders in June 2004 and February and March 2005.  When 
last seen, in May 2008, he was treated for pain behind his 
left knee for which he was given pain medication.  

An examination was conducted by VA in December 2008.  At that 
time, he complained of persistent knee pain below the knee 
with swelling.  He had recurrent cellulitis once or twice per 
year which had caused some loss of work.  When this occurred 
he was treated with antibiotics and bed rest.  Examination of 
the extremities showed bilateral swelling in the distal lower 
extremities and feet.  The swelling in the left was greater 
than the right.  There was tenderness to palpation, but no 
reference to cellulitis or lymphangitis at the present time.  
The toes were pink and the posterior tibia and dorsalis pedis 
pulses were appreciated.  The pertinent diagnoses were 
persistent bilateral lower extremity swelling and recurrent 
cellulitis-lymphangitis, none at present time.  

The Veteran's bilateral lower extremity disability causes 
pain and swelling, with exacerbations once or twice per year.  
There is no evidence in the record of stasis pigmentation or 
eczema and no ulcerations of the skin.  As such, there is no 
evidence that the Veteran has met the criteria for the 
evaluation of either of his lower extremities.  Therefore, 
there is no basis upon which to award an increased evaluation 
for either lower extremity and the appeal must be denied.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post recurrent lymphangitis of the left leg is denied.

Entitlement to an evaluation in excess of 20 percent for 
status post recurrent lymphangitis of the right leg is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


